DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Response to Argument
Applicant's arguments, filed 01/19/2021, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Claims 1-4 are canceled.
Claims 5-20 are pending.
It is noted that the Applicant states throughout the entire Response that how Willey reference reads on claim language but does not explain how and why Damnjanovic reference is different and/or does not read on claim language.  It is not sufficient to merely state that the references fail to read on claimed limitations.  Since the Applicant fails to clearly discuss what is the differences between claim language and the teachings in Damnjanovic reference.  The 
Double Patenting
Terminal Disclaimer filed on 12/15/2020 has been approved.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (U.S. 20180007657) in view of LUO et al. (U.S. 20180049182).
For claim 5, Damnjanovic et al. disclose a method performed by a base station in a wireless communication system, the method comprising:
transmitting a master information block (MIB) including information on associated with a subcarrier spacing to be used for paging among a plurality of subcarrier spacing (at least [0090] and [0106]. A paging group indicator and an indication of the first time window 820, the second time window 825, and/or the third time window 830 (e.g., an indication of when the time window starts (e.g., a subframe number and/or OFDM symbol period number) and/or ends, an indication of the duration of the time window, and/or an indication of the frequency subcarriers included in the time window) may be transmitted by the base station. Each paging group indicator and indication of a time window may in some examples be transmitted during a system information block (SIB), a master information block (MIB), and/or inside or outside the first time window 820, the second time window 825, and/or the third time window 830.); and
transmitting a paging message to a terminal based on the information on associated with the subcarrier spacing (at least [0106] and [0108].  A paging group indicator and an indication of the first time window 820, the second time window 825, and/or the third time window 830 (e.g., an indication of when the time window starts (e.g., a subframe number and/or OFDM symbol period number) and/or ends, an indication of the duration of the time window, and/or an indication of the frequency subcarriers included in the time window) may be transmitted by the base station. A paging message may be transmitted by the base station during one or more of the first time window 820, the second time window 825, and/or the third time window 830).  However, Damnjanovic et al. do not disclose wherein the plurality of the subcarrier spacing in a frequency domain corresponds to a plurality of services to be provided to the terminal.  
In the same field of endeavor, wherein the plurality of the subcarrier spacing in a frequency domain corresponds to a plurality of services to be provided to the terminal (at least [0066]-[0068] and [0095].   The communication device 200 comprises a communication interface 201 being configured to transmit an energy efficiency indicator/battery level/data rate over the communication network, the energy efficiency indicator indicating an energy efficiency to receive a resource block indicator over the communication network, the resource block indicator indicating a sub-carrier frequency spacing of the plurality of sub-carriers, and a processor 203 being configured to generate the multi-carrier communication signal upon the basis of the sub-carrier frequency spacing, wherein the communication interface 201 is further configured to transmit the multi-carrier communication signal over the communication network.) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Damnjanovic et al. as taught by LUO et al. for purpose of allowing the uplink and/or downlink transmissions to be adapted according to the indicator of each individual communication device 200 and thus allow an extension of battery life time of the communication devices 200.
For claim 6, the combination of Damnjanovic et al. and LUO et al. disclose the method of claim 5.  Furthermore, Damnjanovic et al. disclose transmitting system information including first information associated with a first frame structure, wherein a specific frame structure corresponds to a specific subcarrier spacing (at least [0106].   a paging group indicator and an indication of the first time window 820, the second time window 825, and/or the third time window 830 (e.g., an indication of when the time window starts (e.g., a subframe number and/or OFDM symbol period number) and/or ends, an indication of the duration of the time window, and/or an indication of the frequency subcarriers 
For claim 7, the combination of Damnjanovic et al. and LUO et al. disclose the method of claim 6.  Furthermore, Damnjanovic et al. disclose wherein the system information further includes second information on a paging configuration (at least [0106].   a paging group indicator and an indication of the first time window 820, the second time window 825, and/or the third time window 830 (e.g., an indication of when the time window starts (e.g., a subframe number and/or OFDM symbol period number) and/or ends, an indication of the duration of the time window, and/or an indication of the frequency subcarriers included in the time window) may be transmitted by the base station. Each paging group indicator and indication of a time window may in some examples be transmitted during a system information block (SIB), a master information block (MIB), and/or inside or outside the first time window 820, the second time window 825, and/or the third time window 830).
For claim 8, the combination of Damnjanovic et al. and LUO et al. disclose the method of claim 5.  Furthermore, Damnjanovic et al. disclose further comprising:  transmitting, to the terminal, downlink control information (DCI) including information on a second frame structure The UE 12 wakes up and turns on its receiver and first receives a control channel, referred to as an L1/L2 control channel, a PD-CCH (Physical Downlink Control Channel), or a Downlink Control Channel (DL-CCH). The DL-CCH includes resource block assignment information. The resource block assignment includes, e.g., information such as the frequency and time to indicate to the UE in what manner to receive the associated paging message. Then, the paging message is sent on a PCH (Paging Channel) transport channel. The PCH transport channel is mapped to a PDSCH (Physical Downlink Shared Channel) physical channel.)
For claims 9-20, the claims have features similar to claims 5-8.  Therefore, the claims are also rejected for the same reasons in claims 5-8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  02/24/2021